 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichardson Transfer & Storage Co., Inc.andRobertL.WoodinRichardson Transfer&Storage Co., Inc.andCalvinK.WilliamsRichardson Transfer&Storage Co., Inc.andRonnieE. GipeRichardson Transfer&Storage Co., Inc.andTruckDrivers and Helpers Local Union 696,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen,andHelpersofAmerica,Petitioner.Cases17-CA-3642-1,17-CA-3642-2, 17-CA-3642-3, and 17-RC-5826June 10, 1969DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND JENKINSOn March 26. 1969, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaningof the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative action.assetforthintheattachedTrialExaminer'sDecision.Thereafter, theGeneralCounsel filedexceptionsonlytocertainportionsoftheRecommendedOrder and Notice of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's limitedexceptions, and the entire record in this case, andherebyadoptsthefindings,conclusions,andrecommendationsof the TrialExaminer,as hereinmodified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardhereby adoptsas itsOrder theRecommended Order of the Trial Examiner, asmodified below, and orders that the Respondent,Richardson Transfer & Storage Co., Inc., Salina,Kansas, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,asmodifiedherein:1.Substitute the following for paragraph 2(b)from the Trial Examiner's Recommended Order:"(b) Offer immediate, full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to existing wage rates, seniority, and otherrights,privileges,benefits and emoluments, to allemployees who went on strike on July 31, 1968,DarleneHatfield,JamesMcLaughlin,ShannonThompson, FranWyatt, and all other similarlysituated employees, and make each of them wholeforany loss of earnings, together with interest,resulting from Respondent's failure and refusal toreinstate them on and since August 6, 1968, as morefully set forth in "The Remedy" section of thisDecision; discharging, if necessary, any replacementsor other employees hired in their stead."2.Add the following to the third line of theseventh indented paragraph of the notice, after thenameWyatt."and all other similarly situatedemployees,".TRIAL EXAMINER'S DECISION1.PRELIMINARYSTATEMENTSTANLEY N.OHLBAUM,Trial Examiner:These unfairlabor practices proceedings,involving alleged violations ofSection 8(a)(1) of the NationalLaborRelations Act (29U.S.C.Sec.151,etseq.,asamended;"Act"),consolidated for hearing with a related Representationcase'were tried beforeme in the Saline CountyCourthouse,Salina,Kansas,on November13-15, 1968,with all parties participating and represented throughoutby counsel.The documentary and testimonial evidence, as well asthe parties'arguments and briefs,having beencarefullyconsidered,upon the entire record=includingmyobservation of the witnesses I make the following:FINDINGS AND CONCLUSIONS11.PARTIES; JURISDICTIONRespondent, a Kansas corporation engaged in thebusinessof moving and storing household goods, with itsmain office located in Salina, Kansas, annually receivesgross revenuesexceeding $50,000 for the transportation ofhousehold goods from points outside of the State ofKansas. I find that at all material times Respondent hasbeen and isan employerengaged incommerce within themeaning of Section 2(6) and (7) of the Act and thatassertionof jurisdiction herein is proper.III.ALLEGEDUNFAIRLABORPRACTICESA. IssuesThe principalissuespresentedare: (1) whether, inviolation of Section 8(a)(1) of the Act, Respondent on'The consolidated complaint and consolidation order, dated October 3,1968,of the Board'sSeventeenthRegionalDirector(Kansas City,Missouri) in the unfair labor practices proceedings are based upon chargesfiled separately on August 13, 1968,by alleged dischargeesWoodin,Williams,and Gipe.By further order of the same Regional Director, datedOctober 30,1968, the related issues arisingout ofRepresentation Casel7-RC-5826 were consolidated for hearing with the unfair labor practicesproceedings. The Representation case issues involve an election contluctedby the Board'sRegional Director on October 18 pursuant to his Decisionand Direction of Election dated September 27 based upon the Union'spetition filed on August 22, 1968.'Hearing transcript as corrected by my March 5, 1969,order on notice.176 NLRB No. 64 RICHARDSONTRANSFER & STORAGE CO.,July 29 and 30, 1968,' discharged, and has since failed andrefusedtoreinstate,fouremployees°because theyparticipated in protected concerted activity; (2) whetherRespondent's employees went on strike on or about July31, and if so the cause and nature of that strike and whyitcontinued,andwhether in view thereof strikingemployees have the right to be reinstated to their jobs;and (3) whether certain ballots cast under challenge onOctober 18 in a Board-conducted Representation electionare valid and should be opened and counted.B. BackgroundRespondent, established some 50 years ago in Salina,Kansas, is still in the warehouse and moving businessthere, in a 50,000 square feet 5-story building. Its primaryactivity consists of the packing, crating, and moving ofhousehold goods of servicemen and their dependentsstationedatnearbyArmed Forces facilities, perhapsprincipallySchillingAirForceBaseor"SchillingManor." These household goods are usually packed, forstorage or shipment, by Respondent's female part-timeemployees,'hauledlocallybyRespondent'swarehousemen-truckdrivers,' and long-hauled in 32 statesby Respondent's over-the-road vanline drivers.At all times here material, the active operating head ofRespondent's business was its principal andManagingDirector,Mrs. Viola Larsen. Her husband, Harry Larsen,apparently formerly an over-the-road truckdriver, hasbeen less active in the actual day-to-day operation of thebusiness; according to Mrs. Larsen, he was "in charge ofagency relations, estimates and sales locally." Next underMrs. Larsen operationally is Roy L. Fritz, with the titleof Dispatcher; under Fritz,Warehouse Foreman GeorgeMontis.The full rank-and-filewarehouseworkforcecomprises less than a dozen employees.C. Events of July 27 - August 21.Saturday, July 27'On Saturday, July 27,Respondent'swarehouseemployees had a discussion and decided to "do somethingwith regard to. . wages and working conditions" by"approach[ing]Mrs. Larsen [Respondent'sprincipal andManaging Director] and ask[ing]ifwe could speak withher and tell her our dissatisfaction and see if we couldwork out some plan that satisfied the entire warehouse."Matters of concern to the employees included the factthat,unlike other warehousemen in Salina who were beingpaid$1.75andmoreperhour,Respondent'swarehousemen were only being paid$1.60 per hour (theFederal minimum wage)notwithstanding that Respondentwas "the largest company" with "the largest moving'All date references are to 1968.'Robert L.Woodin,CalvinK.Williams,Ronnie E.Gipe,and JessGoodwin Although all except Goodwin filed charges with the Board, eachcharge as well as the complaint encompasses all four.'According to uncontradicted testimony of General Counsel witnessShannon Thompson,allof the packers are women with the singleexception of Carl Smith,"an old man who packs and drives the truck."'As explained by General Counsel witnessWilliams,Respondent'swarehousemen's duties include loading and unloading trucks,drivinglocally, stacking goods in the warehouse, and taking inventories.'Based upon credited testimony of General Counsel witnesses Williams,Woodin,Thompson, and Montis.505business" in town; and the manner in which hours of workwere assigned, so that an employee might work 12 hourson Saturday, and 12 or 15 in the first days of the week,aggregating40 hours early in the week followed by layofffor the remainder of the week and hiring of others atregular rather than overtime pay.'Accordingly, about 10 of the warehouse employees, of atotal complement of 11 or 12, signedunioncards; and, asstated, it was decided to approach Respondent's principaland active operatingmanagingdirector,Mrs. Larsen, todiscuss these matters.2.Monday, July 29'Inaccordancewith this decision of the warehouseemployees, at about 8 a.m. (the usual starting time) on thefollowingMondaymorning,July 29 (the next working dayafter the employees' Saturday meeting), 4 of Respondent'swarehousemen - Calvin K. Williams, Robert L. Woodin,RonnieE.Gipe,andJessGoodwin- presentedthemselvesoutsideofMrs.Larsen'sofficeinthewarehousefor the purpose of speaking to her regarding"wages,working conditions, and hours."10 After about ahalf hour, they asked receptionistMrs. Burch whetherMrs. Larsen was there yet and were told she was not."'Inpartialcorroboration of the foregoing, Respondent'sWarehouseForemanMontis testified that on Saturday,July 27,he by chanceencountered some drivers and employees,including the four warehousemenhere involved,ata tavern where he had dropped in with his wife.Apparently the men indicated they were in process of organizing andwanted to know where Montis stood.Montis indicated he did not know,thatalthoughhewas "sympathetic"he "had an obligation to thecompany," and he"discouraged them " However,the men"said that theyabsolutely weren't going to work any further until they had conversationwith the managementto tryto iron out the problemtheyhad, wage,hours,working conditionsHowever, I dismissed it as a beer talk. it boileddown to the fact they were unhappy with their situation,and they wantedto see management as a body [on Monday,July 29]...and talk over thesituation they were in,and see what they could do to iron it out."'Based upon testimony of General Counsel witnesses Williams,Woodm,andMontis,and of Respondent's witnesses Burch,Dulohery, Talbert,Fritz,and Mrs. Larsen."The four warehousemen had first notified Warehouse Foreman Montisthat"we were not going to clock in until we had talked to Mrs. Larsen,"since "We didn'twant to talk to her [Mrs.Larsen] on their[Respondent's]time"Corroborating this,Warehouse Foreman Montis testified that ataround 8 a.m. on Monday,July 29,the four warehousemen,withWilliamsas spokesman,told hum"that they wanted to have a conversation withMrs. Larsen before they went to workIwent to Mr Fritz [i e.,Respondent's dispatcher and Montis'superior] and explained the situation.... That I had some men that wanted to have a conference with themanagement to iron out some difficulties over wages and hours before theywent to work." Dispatcher Fritz denied that Montis told hum this; andinsisted that although he,as the man directly in charge, under MrsLarsen,of all Company operations, was told by Montis later that morningthat the four warehousemen-comprising about the total warehousemenwork force-had "walked out," he neverthesless not only did nothingabout it but did not so much as mention it to Mrs. Larsen since he "didn'tthink it was[my] responsibility to report this to Mrs Larsen" and that hedid not even ask Montis why the men had walked out since he was "not atall. . . interested." Based upon Fritz's foregoing testimony,which I find itdifficult to believe,and Fritz's testimonial performance generally,I creditMontis'testimony that he informed Fritz at the start of the working dayon Monday,July 29, that the four warehousemen wished to speak to Mrs.Larsen at once about wages and other work problems"Describing the configuration of her office and outer rooms,Respondent'sprincipal,Mrs. Larsen,testified she occupies a "privateoffice or conference office [and also an adjoining room]..next to[receptionistMrs.] Della Burch,"who sits "immediately inside the frontdoor";that paymaster or payroll clerk Mrs.Talbert has a separate office,to reach which it is necessary to go through two doors-including an 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen, shortly thereafter, the waiting employees learnedfrom a truckdriver thatMrs.Larsen had left withreceptionistMrs. Burch for coffee,the four warehousemenalso left for coffee.' 2Returning to the warehouse,the fourmen waited outside of the building for Mrs. Larsen toreturn.They there told truckdriver Hoffman that theywere waiting for Mrs.Larsen to"see if we couldn't getsomething straightened out about working conditions."Soon Mrs.Larsen'shusbanddrove up,alighted from hiscar,and started to walk toward the four waitingwarehousemen,butwas interceptedby truckdriverHoffman, who walked up to Larsen and spoke to him. Atthispoint,Mrs. Larsen arrived with Mrs.Burch (thereceptionist).Alighting from her car, before any of thefour employees could say anything to her Mrs. Larsentold them,"You can all go home.We don'tneed you.""Although Larsen indicated to his wife that"they just wantto talk,"Mrs.Larsen and Mrs.Burch merely strode intothe building,leaving the four employees standing togetheroutside."Thereupon, considering themselves discharged by Mrs.Larsen,the four warehousemen went to paymaster orpayroll clerkMrs. Talbert to collect their pay for theirprevious Saturday's work.16Mrs. Talbert "looked at usfunny . . . . [and] said, `Are you quitting?' We said, `No,we are fired.' "' fofficeinwhicibookkeeper Mrs. Dulohery works - from Mrs. Burch'slocation.Mrs. Larsen conceded on cross-examination that receptionistMrs. Burch knew she was in that morning;nevertheless,Mrs. Larseninsisted that nobody told her that the men were waiting to see her.Conceding that she saw the four employees in question in the receptionroom on Monday morning before she went to coffee with Mrs. Larsen,ReceptionistMrs. Burch testified that she could not remember how longthey stayed there and that she could not recall whether any words passedbetween them and her; and she testified that she could not rememberwhether they asked to see Mrs. Larsen. Comparing testimonial demeanorand consideringMrs. Burch's allegedly deficient powers of recollection, Ifind that the four warehousemen did in fact indicate to her that morningthat they wished to see Mrs.Larsen and, from what earlier and latertranspired,thatMrs. Larsen knew they were there to see her. AlthoughMrs. Larsen repeatedly denied that anybody told her on Monday, July 29,thatthewarehousemenwanted to see or talk to her,duringcross-examinationMrs.Larsen testified that "I don'trecallanyonementioning that they wanted to see me on Monday [July 291." (Emphasissupplied.)"The testimony of Mrs.Larsen and of receptionistMrs.Burchcorroborates that they went out together for coffee, after Mrs. Larsen hadgone over her mail and engaged in some telephone conversations,includingone with her husband,whom she arranged to meet at coffee.According tobothMrs.Larsen and Mrs.Burch, this was around 9:30. Mrs. Burchtestified she saw the four employees in the reception room"close to 8:30,"which was about the time of Mrs. Larsen's arrival according to the latter'stestimony.Mrs.Larsen conceded that she considers it serious andsignificant for four employees to "quit" (in her usage)in a group. At thevery least,itmust have been extraordinary for four warehousemen -practically the full complement of warehousemen - to present themselvesat her office the first thing Monday morning to talk to her as a group.Nevertheless,Mrs. Larsen insisted in her testimony that she did not'discuss any business' with Mrs. Burch at coffee.Mrs. Burch, however,testified that she was unable to recall whether the four employees werementioned or whether the Larsens (Mr. Larsen had joined them asarranged)asked what was going on, during their 45-minute coffee session.Larsen did not testify.Under the circumstances, and considering what haddiscussed or even mentioned."Respondent's pay week ends Friday."According to Mrs.Talbert,the four employees came into her officearound 8:30 with their timecards and informed her that they had "quit"and would be back in an hour to pick up their checks.The testimony ofwarehousemen Williams and Woodin (in part corroborated by WarehouseForeman Montis)indicates that they merely turned in their timecardsaround 8:30 to cover their previous Saturday'swork,in accordance withnormal warehouse routines,and that they did not tell Mrs. Talbert at thatThe four warehousemen then sought out and acquaintedWarehouse Foreman Montis with these facts.Montisdescribes his reaction as, "You could have knocked meover. . . . I was stunned." Further according to Montis'testimony, he returned to the warehouse, where Mrs.Larsen "told me [Montis] that she had a problem and shewanted me to find out who was involved, and especiallythe ringleader, and report to her that afternoon.... I toldher I would." That afternoon, he saw the four employees(who had returned for their pay, which was not ready). Asrecounted by Montis:.they were stunned, I was stunned, nobody knewwhich way to go. The main thing I was interested inwas the terrific work load we had. I had to have themanpower to carry on the task I was assigned. Themain point in my mind at the time was to get the menback to work and get this thing settled up and get thework load off our backs. . . . I asked if they wouldcome back to work the next morning,to see if I couldtalk toMr. Fritz and Mrs. Larsen to straighten thething out.The warehousemen agreed to return to work the followingmorning(Tuesday, July 30), which they did.3.Tuesday, July 30In accordance with their arrangement with WarehouseForemanMontis on the preceding afternoon, the fourwarehousemen reported to work at the warehouse at 8a.m.onTuesday,July30.Credited testimony ofwarehousemenWilliams and Woodin indicates that at thattimeWarehouse Foreman Montis, after checking withDispatcher Fritz, told the four warehousemen to "go towork"and assignedto them various work tasks whichthey proceeded to fulfill. The warehousemen's testimonyto this effect is corroborated by credited testimony ofWarehouse Foreman Montis, who swore that "When they[i.e.,the four warehousemen]came in,I [Montis] askedthem if they were ready to work and theysaidthey were.I reported to Mr. Fritz and told him that the men had leftthe job Monday or were fired, however it happened to be,were back at the office and were ready to go to work.And he [Fritz]said,`Do you feel that you really needthem?' I answered, `Why, yes, we need them.' And he[Fritz] said, 'O.K., put them back to work.'. . . I put themto work. . . . got the work load allocated and got Mr.Williams on the road, and the rest of the employees takencare of. ..." Later, however, when Montis went to seeFritz about an unrelated matter, a telephone call wasreceivedbyFritz,seemingly fromMrs.Larsen,andMontisheardFritzsay that "they [i.e., the fourwarehousemen] were back to work and we needed them."(or at any other) time thatthey had "quit"or were"quitting."TestifyingasRespondent'switness,Respondent'sbookkeeper Mrs. Dulohery, whoseoffice is only 8 feet from that of Mrs. Talbert, stated she saw the fouremployeesgo intoMrs. Talbert's office atsome unrememberedtime thatmorning and"ask for their pay," without any mention of "quitting."Based upon comparative testimonial demeanor observations,Ihave nohesitation in believingWilliamsinpreference toMrs. Talbert, of whoseveracity I formedan indelibly poor impression,particularly in view of theattempts tomislead through deliberate alterationsofRespondent'stimecardrecords-impounded in evidence here- as will be described.Furthermore,it indeed seems strangethat if the four employees comprisingvirtually theentire complementof warehousemenannouncedthey were"quitting,"Mrs. Talbert wouldnot (as she claims) inform Mrs. Larsenuntil two hours later,aftergoingout for coffee. (According to Mrs.Talbert,when sheinformed Mrs. Larsen at 10:30 that the men had "quit,"Mrs. Larsen"was lust asdumbfoundedas I was,really." It is puzzlingwhy Mrs Larsen should be "dumbfounded ..really," since she ofcourse then already knew allabout the situation, according to hertestimony.) RICHARDSON TRANSFER& STORAGE CO.,507Hanging up the telephone, Fritz explained thatMrs.Larsen had been on the other end of the wire,and toldMontis "to go out in the warehouse and fire the men, thefourmen, by name,and get them off the property. I[Montis] said,`That is an awfully big order.'And he[Fritz]said, `If you have any trouble,call the police.' AndIsaid, 'O.K., I will do it.'"Montis thereupon told theemployees that"Ihad been ordered to fire them.Iwasn'tdoing it out of spite.Itwas just my job.Ihad to get themoff the property at once and if they didn't go,Iwas tocall the police."He told Woodin to find Williams andhave him park the truck with its load.According to Warehouseman Woodin:I [Woodin] believe we were unloading a truck and Ihad worked probably an hour when Mr. Montis cameout and said that we all had to get off the dock,that wewere fired and if we did not leave,he would have to callthe police and he did not want to do that,so he askedme if I would go out to the base and have Calvin[Williams] bring the truck back. . . . We went out totellCalvin [Williams]to bring the truck back. . . . He[Williams,on his return to the warehouse]parked thetruck and went to the dock and unloaded at the doorand started to take the case in and George[Montis]said no, just to leave them,to him,itwould be best notto come in the warehouse....According to another of the warehousemen,Williams:Itwas close to 9 o'clock and I[Williams] had justfinished unloading this packing material and spreadingitaround and my car drove up behind the truck. Therewas Bob Woodin and Jess Goodwin and Ronnie Gipe. Iwalked over to the car and I was told to take thepickup back.We were fired again.Iwas to give thekeys to George[Montis]and get off the property. Iproceeded to do this....Iparked the truck in the normal parking place onthe lot and walked around to the back dock and yelledatMr.Montis.He was on the warehouse floor. Istarted to step up on the dock. He told me not to. Hesaid,"You had better stay out of the warehouse. Justgiveme the keys and get off the property.If there isany trouble I have to call the police."As of this time,according to the testimony ofWarehouse ForemanMontis,thesupervisorof thewarehousemen,the four warehousemen in question hadbeen "good employees,"with no intention on his part orindication to him to terminate them.Upon attempting to obtain their pay-for the timeworked that day(Tuesday,July 30)aswellas thepreceding Saturday(July 27),for which they had not yetbeen paid,the warehousemen were informed by paymasterMrs. Talbert that "we[warehousemen]couldn'tpick upour checks until we talked to Mrs. Larsen."WarehouseForemanMontis'creditedtestimony establishes that"Mrs. Larsen asked me to verify the time that theyworked"on Tuesday morning,which he "verified[as] theone hour,"and the men later "told me they were paid."It is appropriate to pause at this point to consider someof Respondent's contentions concerning the aforedescribedeventsofTuesdaymorning.Respondent appears tocontendthatMontis lacked authority to put thewarehousemen back to work on Tuesday morning; thatneitherFritznorMrs.Larsenknew that thewarehousemen had returned to work on Tuesday morning;that thewarehousemen did not in fact work forRespondentonTuesdaymorning;andthatthewarehousemen were not paid by Respondent for workingon Tuesday.Credited evidence"establishes that,asWarehouseForeman,Montis not only assigned and directed the workof warehousemen and told them what to do,but alsopossessed and personally exercised the power to hire andfire employees as well as responsibly so to recommend toDispatcher Fritz(who "is in charge of the operation of thecompany in the absence of Mr.orMrs.Larsen"), who"took my [Montis']judgment"in that regard. On thequestion of Montis'authority to restore the warehousemento work on Tuesday morning as he did, Dispatcher Fritzfirst testified that he(Fritz)"had the authority . . . . toput these four employees back to work without conferringwithMrs. Larsen"and could not answer as to whetherMontis(Fritz's subordinate) had the authority since "Ican'tspeak forMr.Montis."However,Fritz laterconceded that he(Fritz)not only had the authority torestore the men to work and to authorize Montis to do so,but that Montis also had that authority."Mrs. Larsen,after conceding that she"did not tell him [Montis] notto" restore the warehousemen to work on Tuesdaymorning,further conceded that"perhaps it was.[withinMontis' authority to call these four men back if hewanted to, although] it was possibly not exercising tooexcellent a judgment...."On cross-examination,Mrs.Larsen unreservedly conceded that"He [Montis]had theauthority to put the[four warehouse]men to work."Fritz conceded on cross-examination that around 8 a.m.on Tuesday, July 30,Montis informed him that the fourwarehousemen"were back to work"and that"I [Fritz]didn't comment. . . .Ididn'tgive it any thought ...."According to Fritz,he (Fritz)was "not at all .concerned about it."Fritz further conceded that he didnot tellMontis that he [Fritz] did not want the fourwarehousemen in question working there,until he receiveda telephone call from Mrs. Larsen in which she said this;19according to Fritz,he had not indicated to Montis not torestore the men to work since "I [Fritz]was disconcernedabout them. . . [and] . . . didn't care if they worked ornot."According to Fritz, while Montis was in his office onTuesday morning" he received a telephone call from Mrs.Larsen"about those men. . . . She told me not to putthem back to work."21He passed this on to Montis -"Testimony of General Counsel witnessesWilliams,Woodm, andMontis; and of Respondent's witnesses Mrs. Larsen and Fritz."This is not to say that Fritz was consistent in this regard.Fritz weavedto and fro in his testimony to the extent of contradicting or unconvincinglyattemptingto qualifymuch that he said,conveying the impression of anubiquitous prevaricator unskillfully attempting to tailor histestimony toaccord with the supposed best interest of his employer.For example, atone point he even swore, "I don't do anythingon my authority.I am notthatwell qualified."At one juncture or another he oscillated in alldirections on the question of Montis'authority to restore the men to work,saying that Montis had it, did not have it,"It could havebeen changed," it"was changed" (without furnishing any factual substantiation),and that he(Fritz) did not know.Upon the basis of the foregoing and the highlyunpersuasive character of Fritz's testimony in numerous other respects(some to be detailed),Iwas finallyleft in the stateof mind where I wouldhave difficulty in believing almost anything Fritztestifiedto here unlessconvincingly independently corroborated."According to Fritz,this telephone call came in coincidentally whileMontis was in the officefor the firsttime telling him the warehousemenwere "back to work";but according to Montis it occurred while Montiswas in Fritz's office foran unrelated purposeafterMontis had already putthe men to work in accordance with Fritz's approval.IcreditMonth."See fn.19,supra."Neither Fritz,Mrs. Larsen,nor anybodyelse indicated howMrs.Larsen had learnedor why shesupposed, that the men were working or 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho, however, as will be recalled, had already restored themen to work with Fritz's express approbation.Although there can be no question that the fourwarehousemenactuallyworked in their jobs forRespondent for about an hour on Tuesday morning untilordered to stop and leave the premises, and also noquestion that they were paid for that time, Respondent, inanobviousattempt tomislead,crudelyaltereditstimecards to bolster its contention that the men were notpaid for that hour's work on Tuesday and therefore didnot work on that day. Respondent did so by changing theamount of time shown by the timecards as having beenworked by these four warehousemen on the previousSaturday so as to reflect an extra hour on that day. Thealterations are plain, deliberate, and unmistakable.Theoriginal altered timecards have been impounded for theuse of any reviewing authority and for any other purposedeemed appropriate.According to the testimony of Respondent's paymasterorpayrollclerkMrs.Talbert,thefouremployees'timecards (Resp. Exhs. 2A2, 2B2, 2C2, & 2D2) in theirpresent form do not "reflect any payment for any work onTuesday [July 30].... [and] reflect payment for Saturday[July 27] work only." Attached to each timecard is awhite "face sheet" which is "in my [Mrs. Talbert's]handwriting with their [warehousemen's] signatures at thebottom, `Accepted as correct,' by each of the fourindividuals."Mrs. Talbert conceded that there is an exactyellow copy of each, which may be retained by theemployee if desired. One such carbon copy was producedat the trial by one of the four employees, who hadretained it.The original does not correspond to the copy,the original having been changed by the Employer afterhavingbeensigned"Accepted as correct" by theemployee.Itisperfectly apparent and I find that, ascontended by General Counsel, Respondent altered thewould be in to work that morning.On cross-examination,Fritzmodifiedthe testimony he had given on direct examination so as to state that whenMrs Larsen telephoned him that morning she first "asked me [Fritz] whoshowed up for work"and that when he thereupon informed her that thefourwarehousemen had, she"toldme they were not to work,"whichinstructionshe transmitted toMonts but that he was unable to"remember"what else he may have told Montis.The character of Fritz 'sgeneral testimony may besavored byhis response to the simple question ofwhether the four warehousemen worked on Tuesday morning - whichthey plainly did as shown above, until actually called off thew jobs andordered off the premisesQ. [By Counsel for GeneralCounsel]Do you know, Mr. Fritz,whether or not those four employees worked thatTuesday9A [By Fritz] No, they didn't work Tuesday.Q. Do you know that?A. Insofar as I know,they didn't work.Q. And fromwhere did you get that information?A They werenot to work,anyhow.Q. My question is, do you know whether or not these four employeesworked Tuesday?A. Theycould have worked somewhere elseQ. ForRichardson Transfer.A. No, they didnot work for Richardson.TRIALEXAMINER There is a big difference in saying they were not towork and saying that they did not work.I think counsel is interestedand I am,too, in finding out from you whether they worked atRichardson on Tuesday.THE WrrNESS.They didn'twork,as far as I knowTRIAL EXAMINER-As far as you know?THE WrrNESS.Right.TRIALEXAMINER That means you don't know one way or the otherother?THE WrrNESS:Ididn't work themTRIALEXAMINERYou didn't work them,is that what you mean?"THE WITNESS' Right.entries onthewhite "face sheets" after they had beensigned"Accepted as correct" by the four employees, andalso on the original timecards, in a crude attempt byRespondent to support its claim that the four employeesin question were paid on Tuesday (July 30) only for workon the preceding Saturday (July 27) and not for any workon Tuesday (July 30). Thus, for example: (1) The entrieson the white "face sheet" (Resp. Exh. 2D1-Ident.)allegedly signed "Accepted as correct" by warehousemanWoodin do not correspond to those on the carbon copythereof (G.C.Exh. 3) produced by Woodin; among otherthings, the date "July 29"(sic)has beenaddedon theoriginal signed"face sheet" after the number of hours("12") shown to have been worked. The same changeswere made on theoriginal"face sheet" of warehousemanGoodwin (Resp. Exh. 2C1-Ident.)." (2) The originalsigned"face sheet" of warehouseman Gipe clearly showsthe number of "Total Hours" for Saturday, July 27, tohave been"12 1/4," visibly overwritten as "13 1/4."(Resp. Exh. 2A1-Ident.) (3)All four original timecards ofthe four warehousemeninquestion(Resp.Exhs. 2A2,2B2, 2C2, and 2D2)show unquestionable indications ofhaving been tampered with and changedso asto reflectoneallegedhour later clocked out on Saturday, July 27(22:00 or 10 p.m., rather than 21:00 or 9 p.m.) and onealleged additional hour worked on that day. The timecardalterationswere so crudely manipulated that, for example,on the original timecard of warehouseman Woodin (Resp.Exh. 2D2), although the total hours on the right side ofthe card were changed from "11:06" to "12:06," the"Daily Total(s)" is stillshown as "11:06" at the bottomcenterof the card through neglect to make thecorresponding alteration there; warehouseman Goodwin'soriginaltimecard(Resp.Exh.2C2)showsanunmistakable alteration in two places of total hoursworked on Saturday, July 27, from "8:51" to "9:51"; andthe originaltimecards of warehousemen Williams (Resp.Exh. 2B2) and Gipe (Resp. Exh. 2A2) likewise showunmistakable alterations of hours worked on Saturday,July 27,so asto reflect an additional hour in each case.(4) The original timecards of 3 of the 4 warehousemen inquestionshowhandwritten(rather than timeclock-printed)entries of the quitting time on Saturday night (July 27)since,according to Mrs. Talbert, "the office was not openfor the men to punch it when they got out, off of work."In the caseofGoodwin,however, apparently the officewas still open;"since hisquitting time on Saturday, July27- alone of the 4 warehousemeninquestion- was5:19 p.m., which istimeclock-printed.NotwithstandingthatGoodwin'stimeclock-printedtimecard (Resp. Exh.2C2) clearly shows he worked only8 hours and 51minutesonthat day andhismorningand afternoon hoursareso totaled ("4:02"plus "4:49" on the card itself,presumably by Mrs. Talbert, who swore she made theseentries),Goodwin was nevertheless paid foran extra hour"Cross-examined onvoir direregarding this,Mrs Talbertconceded shehad altered the original"face sheet,"swearing that she did this "foridentification purposes only.because at the time thattheypicked thischeck up we didn't even dream that anything like this would come up, so Idid this [added the words] on here [original, after it had been signed byemployee]"Mrs Talbert then stated that she did this"Just before whenwe were getting this paperworkready forthishearingIdon'tgenerally do those things, no I did this time for this hearing only"Although Mrs Talbert testified that the source of her information for the"July 29" entrywhich she thus added to the original"face sheets" afterthe employees had signed them, was the originalpayrollcards, itclearlyappears from each of those originalpayrollcards(Resp Exh2A2, 282,2C2, and2D2) that nowhere on those cards does thedate "July 29"appear,but only "July 27 ""Mrs. Talbert indicated it is usually open until 6 p.m. RICHARDSONTRANSFER & STORAGE CO.,nowhere shownon histimecardto havebeen worked onSaturday, July 27;the total "8:51" hours having beencrudely altered in two places thereon to "9:51" hours.Mrs. Talbert's absurdly false explanation for this was that"I probably readded it and added it wrong." As for thealtered figure "22:00" overwritten on the other threetimecards,Mrs. Talbert conceded that "I did that," butwhen asked "What was written on there before you wrotethe 22:00," she replied, "I can't say, sir." Later, however,she admitted that at least one of the timecards (that ofWilliams,Resp. Exh. 2B2) would indicate that it was 9p.m. (i.e., "21:00" in her system of denotation), or, onehour earlier before altered so as to makeitonehour later.Confronted with this admission, she then stated that shechangedWilliams' timecard from 9 to "22:00" (i.e., 10p.m.) so as to pay him for an extra hour for Saturdaybecause the other 3 warehousemen had worked until then.This is, of course, untrue; indeed, Goodwin's timecardclearly establishes that he worked only until 5:19 p.m.Asked why she "corrected" and paid Williams for anextra hour's work on Saturday, July 27, which he himselfwas not claiming, Mrs. Talbert's unconvincing reply was,"It is better to give an extra hour when in doubt than it isto take away an extra hour." Mrs. Talbert later concededthat she changedallof the timecards to reflect anadditional hour of work for Saturday, July 27; asked whyshe did this, her reply was, "Ican't answerthat, sir."Finally,Mrs. Talbert, Respondent's paymaster or payrollclerk of 16 years' standing, contended or conceded thatshe made an error of one extra hour on each of three ofthese timecards on Tuesday, on the simple arithmeticinvolved. _'Upon the record as a whole, I find that Montispossessed in independent authority to restore the fourwarehousemen in question to work on Tuesday morning,July 30; that Montis in fact exercised the authority, withthe express approbation and further authorization of hisimmediate superior, Fritz - who also possessed suchauthority-toanddid in fact restore the fourwarehousemen in question to work on Tuesday morning,July 30; that the four warehousemen in question, pursuantto such authorized restoration to work, in fact resumedtheir jobs and worked for Respondent for approximately lhour on Tuesdaymorning,July 30, until they werethereuponsummarilydischargedbyRespondentasdescribed, upon direct order of Mrs. Larsen; that each ofthefourwarehousemen in question was paid byRespondent for said hour of work on Tuesday, July 30;and that Respondent thereafter, in an attempt tomisrepresent and mislead, deliberately altered its payrollcards for the four warehousemen so as to omit therefromor not to show said hour's work performed on Tuesday,July 30, and so as to make it appear that said hour hadbeen worked by each of the four warehousemen on theprevious Saturday, July 27.We return now to the described discharge of the fourwarehousemen on Tuesdaymorning,July 30. As hasalready been shown, when they called for their pay theywere told by Mrs. Talbert that they would first have tospeak with Mrs. Larsen. After waiting an hour to seeMrs. Larsen, the four were admitted to her office, whereshe started by telling them, "You all no longer work here.You won't get your jobs back, but I want to knowwhat the problem is." The warehousemen "told her that"Under the circumstances,Mrs.Talbert's testimonymay best becharacterized as little other than a tissue of fabrications.509we just wanted to talk to her. She had not given us achance."After the employees "told her we wouldappreciate higher wages,"Mrs. Larsen informed themthat Respondent could not do this in view of losses. Thereensued a discussion of work methods and work caliber inthewarehouse, as well as of the hours of work. "She[Mrs. Larsen] told us if we were not happy and wantedmore money we could go somewhere else. I [Williams]said it seemed to me that we were working hard and doinga good job, that happy, satisfied employees are going todo a better job. She asked why it was just the four of usand Iinformed her it was not just the four of us, that wewere speaking as representatives of the group. She didn'tappreciate this. She said, `If the whole group wanted totalk to me [Mrs. Larsen], they could come in and talk tome one at a time after hours.'.the conversation.. .lastedapproximately an hour. The last thing I canremember that was said was that she thought we hadshown very, very poor judgment in our method or modeof trying to approach her, such as to say it was on a citystreet in Salina because we were at the front of thebuilding. I told her she had shown equally poor judgmentinhermethod of discharging us. That ended theconversation and we walked out and got our checks andleft the building." During this conversation, according towarehousemanWilliams,Mrs.Larsen"inferredweweren't fired, that when people walked out on her theyquit. . .We said we did not walk out, we wanted to talk. ... She said we showed poor judgment in not reporting forwork on a Monday morning and leaving customershanging, and we said she [i.e.,we!had checked and therewere no pressing pickups and there were no pressing jobsand what better time was there than Monday morning toget something worked out."Mrs. Larsen's account of her meeting with the fourwarehousemen in her office on Tuesday, July 30, is, thather first words to them were, "What is this about?" Then,according to Mrs. Larsen:Itold them they used poor judgment in that theyappeared beside the building instead of coming in orasking for a conference, and that I did not conductconferences beside the building.... One of them, eitherCalvinWilliams or Bob Woodin, said, `We would liketo have more money or longer hours.' One of the othersreplied that they did not think it was fair to have towork on Saturday and be laid off on some other day ofthe week.... About half way through the conversation,as I recall it, I asked why they were concerned, sincethey no longer, since you no longer work here. . . . Idon't recall [their response to that].... I don't recall[any of them] stating they had been discharged.According toMrs. Larsen, there followed a discussionregarding various work problems, including increasingwages from $1.60 to the $1.75 per hour being paid byother moving companies in town, to which Mrs. Larsen'sanswer was that "perhaps they could get a job at one ofthese warehouses that paid higher than we did." She theninstructed paymaster Mrs. Talbert to issue the men theirchecks paying them off.The four warehousemen were then given their terminalpaychecks, which, as already shown, included one hour'swork for that (Tuesday, July 30) morning and the hoursworked on the previous Saturday (July 27).On that evening, Tuesday, July 30, a meeting of all of 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'swarehouseemployees25washeldinwarehouseman Woodin's home, after the others (i.e., otherthan the four warehousemen discharged as described) hadfinishedworkaroundmidnight.AccordingtowarehousemanWilliams, there ensued a discussion of"ourdifficulties,thehours,wages,andworkingconditions. . . . [Employee] Sandy Brown said that itseemed unfair to her that the four of us [i.e., Williams,Woodin, Gipe, and Goodwin] would put our jobs on theline and loseour jobs to try to help the group and for usto do this the group ought to back us and a vote wastaken. Each person had a say. We all spoke our piece andour ideas on the matter. A vote was taken and it wasdecided that no one would work until we all worked.When the four of us were re-employed the wholewarehouse crew would be back. The big push was gettingus back to work. . . The decision was unanimous thatthe next day we would not go to work until those of uswere taken back to work. . . . Everything said . . . wasalong the same line. What had happened was unfair."According to discharged warehousemanWoodin (inwhose home the meeting was held):We were all teed up about the reason four of us werefired andas we saidbefore, that we had all decided thatthe four of us would talk to Mrs. Larsen, so this wasnot sitting very good with anybody and we talked moreor less about this and what we wanted, different wages,and we decided that nobody would work Wednesdaymorning if she would not put us all back to work.Female employee Shannon Thompson, who was alsoamong those at the meeting, described it as follows:We decided that we would not go back to work untilthey had been given their jobs back, because they hadput their jobs on the line for us, because we all wanteditand we decided we would go out on strike and see ifwe could not go back. We wanted to go back to work,but we wanted better wages and working conditions forthe men and for ourselves.Further confirming the general tenor of the employees'meeting following the described discharge of the fourwarehousemen, Warehouse Foreman Montis testified thathe worked at the warehouse that night (Tuesday, July 30)untilmidnight since "We didn't have adequate manpowerto cover the work load." As Montis left in his car, he sawwarehousemanWilliams and others in a car across thestreetand still another car which followed his, untilMontis stopped about a block away.26 The employeesinvitedMontis to accompany them to Woodin's home,which Montis did. There, according to Montis:... the general gist of the discussion was the peoplewere sore because the four men [i.e., Williams, Woodin,Gipe, and Goodwin] had beensentout and fired fortrying to speak for what they told me [Montis] was theentire group and they were quite upset that night. Andafter listening to them for a while, I didn't want thisthing to erupt to something that couldn't be controlled,so I more or less pleaded and I talked to them, toldthemwhat they were doing, to the best of myknowledge, and they held a vote and decided that theyweren't going to work the following day until the menwere reinstated."Attending were male employees Williams.Woodin, Gipe, Goodwin,and McLaughlin.and female employeesThompson.Brown,Hatfield, andWyatt,or a total of nine employees On invitation of the rank-and-fileemployees,Montis also was there"When Montis got out of his car,he observed Mrs. Larsen and Fritz"standing in the middleof thestreet."4.Wednesday, July 31On the following day,Wednesday,July31,Respondent'swarehouse employees" picketed with signsstating:"Richard[son] Transfer & Storage warehouse onstrike.No talk, no work"and"One for all, all for one. Itisall or none."That afternoon, a meeting was arranged betweenmanagementand the striking employees, withWilliamsandMontis" designated by the employees as theirspokesmen."When Williams and Montis proceeded intothewarehouseforthatpurposethatafternoon,Respondent declined to speak to Williams, and Montis atthe same time. According to Williams, when he andMontis were seated outside the office waiting for theconference to start, "After a few minutes Mr. or Mrs.Larsen came out and said they would speak to Mr.Montis only, so Mr. Montis went in the conference room,Mrs. Larsen's office as you call it. He [Montis] was inthere for approximately an hour."Respondent'sWarehouse Foreman GeorgeMontiscorroboratedWilliams' testimony that outside of Mrs.Larsen's office onWednesday afternoon, July 31, he andWilliams were told that the Larsens "would speak to me[Montis] only," or that they would see the two of themonly"separately."For this reasonMontis thereuponenteringMrs.Larsen'sofficealone, there found, inadditiontotheLarsens,DispatcherFritzandastenographer (Mrs. Virginia Hill,Mrs. Larsen's sister).Montis described the lengthy discussion which ensued. "I[Montis] told her [Mrs. Larsen] that the first point I feltwas necessary that there be no reprisals for the menwalking off the job, or however it happened to be. Theyallgo back to work." Montis also suggested a 15-centincrease to $1.75 per hour for the warehouse employees,aswellas "a little better conditions to work under,especially for the female employees." Mrs. Larsen statedthat"themen [picketing] across the street weren'tqualified, for one reason or another," including that one"was a trouble-maker." Dispatcher Fritz stated "thataccording to the law, he [Fritz] was the only legalbargainingagentfor those particular people, the groupthatwas in the street, the corner. . . the strikers. . . I[Montis] laughed:"Well, if you [Fritz] are the only legal negotiator,maybe I [Montis] had better change chairs and you cannegotiate and I will sit here and watch." And he [Fritz]said, "I [Fritz] will negotiate with them one at a time."And I [Montis] said, "Nothing doing. Negotiate withthe whole bunch or none at all." He said, "Under theTaft-Hartley law I can have you put in jail." And Isaid, "I am willing to go to jail if that is what I have todo."..Then the conversation ran far and wide and at"All includingGoodwin, excepting two elderly employees, one afull-timeemployee who had formerly been warehouse foreman (CarlSmith) and the other a part-time social security pensioner (HaroldCrompton)Mrs. Larsen testified she observed all of the warehouseemployees except Smith and Crompton picketing"Montisalso stayed out"It wasnot until thisor the previous day that the signed union cardswere turned in to the Union RICHARDSON TRANSFER & STORAGE CO.,511that point the door opened and Mr. Williams came inwith a newspaper and everyone became quite excited.Mrs. Larsen reached for the phone and started to dial.She said she was going to call the police. Mr. Larsenjumped up and I thought at the time he was going tostrikeout at Mr. Williams and I started to get upmyself because I didn't want any trouble at all, nonewhatsoever. And there were some heated words and Mr.Williams left.70AfterWilliams thus left the room, the discussioncontinued for perhaps an hour, centering mainly aroundwhatMrs. Larsen apparently insisted was the lack ofqualifications of the men, while she also took the positionthat the employees had "left of their own accord." At theconclusionof the discussion, a further meeting wasarrangedfor the next day.31According to Mrs. Larsen's version of the foregoingmeeting,Montis "introduced the conversation by saying,'It is strictly an economical strike13 and I [Montis] wouldlike for you to promise that there will be no reprisals,' "to which she responded,"Iam listening."Also accordingtoMrs. Larsen, Montis did not ask that day, but only onthe next day (August 1) that the employees be reinstated .33She conceded that although Williams and Montis arrivedfor the conference and waited in the corridor together,"We requested George Montis to come in first, alone."Fritz's recollection of the meeting consists of little morethan that Montis stated the employees were "on strike"and "wanted more money"; and that when Montis said herepresented the employees, "I [Fritz] told him [Montis] Iwasthe[employees']bargainingrepresentative""according to Fritz (whom I discredit),Montis "agreed"According to Montis,Williams became angered when Mrs Larsenmade a remarkwhichWilliamsregarded as an"insult..[toWilliams']intelligence" According to Williams- who was cooling his heels outsideof the officewhile this conference,from which he had been excluded by theLarsens, was going on- "Iwas getting fidgetythere with all the officepersonnel walking about and I went outside. By this time a Salina Journal,the local newspaper,had come out and the other strikers had acopy of itI read the article and there was some tremendous misquoteson both sidesItwas all jumbled up and I wanted to show this to Mr.Montis soI took itback inside and was going to knock on the conference room door,but thedoor was open and Mr.Montiswas gettingreadyto leave I stepped inand handed him the newspaper.Mrs. Larsen said to sit down.I lookedaround and I sawMr. Larsen, Mrs Larsen, Roy Fritz,and a stenographertaking downwhatwas said. ..This seemedunfair to me that there wouldbe threeof them andone of us ifwe were bargaining.So I asked MrsLarsen if the two ofus couldn'tspeak.She said, 'I am done with Mr.MontisWe are readyto talk to you.'I said, 'Whatiswrong?Are youafraid twoheads are better than one?' She said, 'It wouldtake two of yourheads to beas good as one of ours.' This made me mad and I said, 'Justdon't doubtour intelligence,Viola Larsen'She picked up the phone to callthe police andMr. Fritzthreatened to have theTaft-Hartleylaws invokedand me thrown in jail.Mr Larsen was throwing his arms around and Iwalkedout the door"On cross-examination,Williams conceded he "gotmad" and"might have"become"pretty loud" because of what heconsideredwas a "slanderous remark" by Mrs.Larsen,resulting inLarsen's telling him"not totalk to hiswife like that."Williams alsoconcededthat heslammed the door and"might have" said"You can allgo to hell" as he left after being "threatenedto be thrownin jail" He hasneverset foot inthe premises since then''Montis had meanwhile returned hiskey tothe premisestoDispatcherFritz.But "Fritz tried to give thekey back tome [Montis]and he[Fritz]said, 'Look,the best thingfor you [Montis]to do is back out of this thingand forget it and come backto work,and we will see you in the morning.'I said, 'No, I can't do that,Iam in too far.'And he said, 'Oh, no, you arenot.Youcan all backout.'And thequestion came out, 'Where is yourloyalty?Don't you have any loyaltyto the company?'I thought that wasan odd question.Ihave been laughing about that ever since I didn't thinkmy loyaltywould everbe questioned,really. .. I asked absolutely nothingfor myself."that I [Fritz] was .... It was his [Montis'] belief that Iwas correct in assuming that I was...." Larsen, presentat the meeting, failed to testify.Contrary to my poor impression of the credibility ofMrs. Larsen and Fritz, I was favorably impressed byMontis who was forthright and candid and whose wordshad the ring of utter truth, and who testified againstinterestpossibly at the permanent cost of his job." Iaccordingly creditMontis' version of the described July 31meeting.5.Thursday, August 1On the following morning (Thursday, August 1) Montisreturned to Mrs. Larsen's office to resume the meeting oftheday before.36 There, according toMontis,whosetestimony I credit for reasons already explained:I [Montis] opened the meeting by asking if therewas any small point where we could find a commonground to get together, even just to put the men back towork, and Isaid,`Why don't we just set it all up theway it happened Monday, just go back on the samewages,same hours, everything just exactly the way itwas until we can iron this thing out.' And Roy Fritzcame right back and said, `What do you want to do, getCalvin [Williams] back in here so you canorganize?'And I said, 'No, all I want to do is put those peopleback to work.' So we went over qualifications againthatsame day, and by this time, you have tounderstand, I am a man that doesn't take too much toset him off, and I was trying to fight down the idea, tokeepmy temper down and be decent and civil toeveryone concerned. And we went over various thingsand I happened to make the remark, 'I think Harrimanisdoing betterinPariswith Hanoi than I am doinghere. I think I am wasting my time, so I think we hadbetter close it up.'... Mr. Fritz and Mr. Larsen bothstipulated definitely, repeatedlytime and time again,that the only way anybody would go back to workwould be if they walked across the street and hand"This is inconsistent withMontis'testimony as well as with that ofFritz. It impresses me as highly unlikely that Montis would employ such aphrase(i.e , "economical strike"),which (i e , "economic strike")is knownas a phrase of art amongcognoscentilike labor lawyers Poorly impressedas I was with Mrs. Larsen's testimonial performance, considering hernumerous contradictions,evasiveness,and equivocations,aswell as herdemeanor and her strongly evinced interest,I do not believe her testimonythatMontis made the statement it is strictly an economical strike" whichshe ascribes to him."I credit Montis' version in this aspect as well"According to Fritz, he "found out later I [Fritz]wasn't", and that hehad based his earlier assertion that he (Fritz)was the employees'bargaining representative upon an alleged 1963 decertification(at Fritz'sbehest)of a union which according to him had"identified"Fritz as "thebargaining representative,which I [Fritz]was, and all of the employeesthat were there have all gone by that."At that time(1963), Fritz was anover-the-road driver"The motions(upon which decision was reserved at the trial)to strikeoutMrs. Glendening's testimony regarding an alleged incident during aprevious employment of Montis thought to reflect upon his credibility,which incidentwas explained to my satisfaction byMontis andnotwithstanding which incident Montis was subsequently not only rehiredbut appointed Warehouse Foreman by Respondent,are denied."This meeting was attended by the same persons except that receptionistMrs. Burch replaced the stenographerMrs. Larsen testified thatMrsBurch's notes(which Mrs. Burch testified she took in"a personalized formof speedwriting"and then rewrote in longhand) were "retyped"by Mrs.Larsen(andMrs.Glendening)Mrs. Burch testified that she did notproofread the typed version and does not know what happened to hernotes 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicked the crews. My reaction was, `Who are you goingto pick?' `That is up to the management. We are notgoing to tell you.' I said, `If that is the way you aregoing to work, we will stay out.'. . . [I indicated theywould return] for exactly the same wage, hours,conditions it was prior to Monday morning, until wewould reach some sort of agreement. . . [Fritz andLarsen indicated they] would go across the street andhand pick the crews. That is the only way they wouldconsider it.Montis declined Respondent's proposal that Respondentwould permit the return to work of only such employeesas Respondent itself selected. At this meeting, Fritz againthreatened thatRespondent "would have me [Montis]arrestedunder the Taft-Hartley law for bargainingillegally." In support of this view, Fritz displayed "adecertification of the union some years back. . . . He[Fritz]went to a lawyer's office and had a documentdrawn up. I [Montis] didn't know what document and Idon't know anything about the Taft-Hartley law, really."Fritz again insisted that "he [Fritz] was the one tobargain] for the employees," and again invited Montisthat "any time I wanted to go to work I had a job."In her version of the August 2 meeting, Mrs. Larsenconceded that at the outset of that meeting Montis stated," `I am askingthat you put them all back to work on thesame pay rate as before.' Mr. Larsen said, `You mean allthe people?'Mr. Montis replied, `Yes.' I [Mrs. Larsen]asked why they were wanting to come back at the samerate of pay. I don't recall the answer." Mrs. Larsenfurther conceded that "Mr. Larsen said we would want tohand pick the ones we put back to work. Mr. Montis said,`All would come back or none.'. . . The conversation wenton and on about whether we hand picked them, whetherthey all" came back or whether part came back. In theend Mr. Montis said, `I am getting no place, I might aswell quit, I might as well go. You have pushed me to theend. It is out of my hands,' and he left." Dispatcher Fritz,who was also present at this meeting, while testifying that"I can't remember exactly" what anybody said and that"Ididn'tsay too much. I listened to him[Montis]mostly," nevertheless conceded thatMontis did say "Toput the employees back to work. That was his [Montis']main idea of being there." Again, Larsen did not testify.6.Friday, August 2On the following day, Friday, August 2, as testified byMrs. Larsen on direct examination, Union representativeGlenn met with her, stating he represented Respondent'semployees and displayed cards which he offered to showher but which she "told him I did not wish to see... atthat particular time. ..He asked that we reinstate theemployees immediately."Mrs. Larsen replied that shewished to obtain legal advice, which might take to thefollowing week. According to Mrs. Larsen, Glenn did notreturn.On cross-examination, after her attention was directedtoherown transcript of this meeting,Mrs.Larsenconceded that she also told Glenn, "We will not takethose back who walked out. We are mad, we won't takethem back." Cross-examined further,Mrs. Larsen alsoconceded that in connection with the aforequoted words in"Mrs. Larsen conceded that when Montis insisted "all" employees bereinstatedhe included, and said he included, the fourwarehousemen,Williams.Woodin. Gipe, and Goodwin.thetypewrittentranscript,somebody- allegedlyunknown to her - inserted in handwriting, but thenblotted out, the words "quit and" immediately precedingthe words "walked out." The explanation for this offeredby Mrs. Larsen at the trial was that "These [transcripts]were for personal use, we didn't intend that they besubpoenaed to court, and they were only for reference ofour company."At no time has Respondent had any further discussionwithMontis,Williams, or any of the strikers, nor withanybody on their behalf, nor has any employee beenreinstated to his or her job.D. Discussion and Concluding Findings Relative toTermination of Employment of Respondent's FourWarehousemen on July 29 and 30, 1968The complaint alleges that in violation of Section8(axl) of the Act, on July 29 and 30 Respondent by itsMrs.Larsendischarged itswarehousemenWilliams,Woodin, Gipe, and Goodwin, and has since failed andrefused to reinstate them, because of their participation inprotected, concerted activity. It is entirely clear that thisallegationhas been established, indeed overwhelminglyestablished,by a fair preponderance of the substantialcredible evidence, and I so find.Initsanswer,Respondent alleges that the fourwarehousemenin question"resigned" on July 29. 1 findthat this contention has not been established and is devoidof merit. The credible evidence establishes that at no timedid any of the warehousemenin questionresign or give uptheir employment with Respondent; on the contrary, thesemen repeatedly indicated in the clearest of terms that theyhad not quit and were not quitting. It was only in Mrs.Larsen's peculiarsemantic usage that the employees had"quit,"since- according to her own testimony - sheregards a"walkout" as synonymous (or "approximately"so) with "quit."" To begin with, the warehousemen didnot "walk out" on Monday, July 29, but merely came toseeMrs.Larsen to discuss matters touching their andtheir fellow-employees' jobs and working conditions at thewarehouse. This they had the right to do, on their ownbehalf as wellas onbehalf of the other employees asdesignatedrepresentatives of the latter, under the Act'sexpress guaranteeand protection.Mrs. Larsen knew fullwell that they were there and wished to speak to her, butshe avoided them. Instead of speaking to them, shedischarged them out of hand, thereby violating the Act ina most direct way. According to her, when she returnedfrom her long coffee session that morning with herhusband and receptionist Mrs. Burch, her husband (whohad precededher-inhis separate car and who had had theopportunity to become apprised, beforeMrs.Larsenreturned, of the situation from the truckman who hadbeen speaking to the four warehousemen outside of thewarehouse),herhusband said to her regarding thewarehousemen,"It looks like they are walking out" andshe understood this to mean "That they are quitting."" Ido not believe Mrs. Larsen. She well knew that"the menwere only waiting to talk to her, as indeed her husband"In this,Mrs. Larsenisplainly in error. See:Elam v. N L R B..395F.2d 611, (C.A.D.C.);J.A Bentley Lumber Co v. N.L.R B..180 F.2d641 (C.A.5); B &P Motor Express Incorporated.171NLRB No. 174."Mrs Larsen concedesthatnowherein her own transcripts(37 pages) ofconferences she held onJuly 31,August 1,and August2 did sheever saythat the employees had "quit," but only "I said they walkedout, and got RICHARDSONTRANSFER & STORAGE CO.,expresslytoldherCf.ElectromecDesignandDevelopment Company, Inc,168NLRB No. 107, fn. 5.She nevertheless summarily discharged them. This was onMondaymorning,July 29. When the four men returned towork on Tuesday, July 30, as they had been told to do theprevious afternoon byWarehouse Foreman Montis, andactuallywent to work on Tuesday morning by explicitdirection of both Montis and Dispatcher Fritz, either oneofwhom had the authority to so direct, they werenevertheless again abruptly discharged by personal orderofMrs. Larsen. The discharge of July 30, as well as thatof July 29, was because of their engaging in protectedconcerted activity and for no other reason. For the samereason,Respondent has since that time refused toreinstatethe employees.Ifind that on July 29 and again on July 30, 1968,Respondent, through its principal and Managing DirectorMrs. Viola Larsen discharged from its employ, and has atalltimes since July 30, 1968, failed and refused toreinstate or readmit into its employ, its employees CalvinK.Williams,Robert L. Woodin, Ronnie E. Gipe, andJessGoodwin, solely because of their participation inprotected concerted activity, and that those actions onRespondent's part have been and are in violation ofSection 8(a)(1) of the Act.E.Discussion and Concluding Findings Relative toNature of Strike of Respondent's WarehouseEmployees Commencing July 31, 1968Itiseminently clear from the substantial credibleevidence that the primary and real reason for the strike byRespondent's warehouse employees commencing on July31, 1968, was Respondent's unlawful discharge of theemployees'designatedspokesmenWilliams,Woodin,Gipe, and Goodwin on the day before. As persuasivelyexplained by the employee witnesses and corroborated byWarehouse Foreman Montis at the cost of his job, theemployees met right after) finishing work at midnight ofTuesday, July 30, the day when Mrs. Larsen had for thesecond time precipitately\ discharged the employees'spokesmen, the four warehousemen. The sentimentsexpressedattheemployees'midnightmeetingofresentmentoverRespondent's unfair discharge of theirspokesmen, the unanimous decision to strike in protest,the carrying out of that decision the next morning, thepicketsigns'wording, the strike and picketing bysubstantially the entire warehouse work force, and Montis'messagestoRespondentinmeetingsof July 31 andAugust 1, betoken beyond peradventure that the strikewas in protest over Respondent's unlawful discharge ofthe four warehousemen, and accordingly an unfair laborpractice strike.The fact that the employees also hadaspired to obtain higherwagesand better workingconditions in the abortive attempt of their four spokesmento meet with Mrs. Larsen, and that Montis included thesematters in hisdiscussions,and that the employeescontinued to aspire to engage in fruitful discussion ofthesematterswithRespondent,does not alter thecharacter of the strike as an unfair labor practice strike.GeneralDrivers and Helpers Union, Local 662 (RiceLake Creamery Co.) v. N.L.R.B.,302 F.2d 908, 911(C.A.D.C.), cert. denied 371 U.S. 827. See alsoN.L.R.B.their pay - isn't that quitting?.... They struck, they said they were onstrike.... They really quit, also walked out." She explains that in herlinguistic usage"walk out" is "approximately" the same as "quit" -namely, "ceasework -Both meancease work." On recross-examination,Mrs. Larsen conceded that she previously had not said that the fouremployeeshad "quit." but merely that "they walked out Monday [July291."513v.FitzgeraldMills Corporation,313 F.2d260, 269 (C.A.2),cert.denied375 U.S. 834;NorthernVirginia SteelCorporation v. N.L.R.B.,300 F.2d 168(C.A. 4);Philip^'areyMfg Co v. NL.R B,331 F.2d 720, 729 (C.A.6)cert.denied379U.S.888;San Antonio Machine &Supply Corp ,147 NLRB 1112, 1113 n. 1, enfd.363 F.2d633 (C.A. 5). "The strike,which in fact did take place,was . . . an unfair labor practice strike, even though otherreasons were also present,since one of the reasons for itwas to protest an unfair labor practice[citing cases]."N L.R.B.v.West Coast Casket Co , Inc.,205 F.2d 902,907 (C.A. 9). "Having violated the Act, the Respondentcannot choose the one of several causes of the strike thatismost favorable to its position."N.L R.B v. LouisvilleChair Company,Inc , 385 F.2d 922, 929(C.A. 6), cert.denied 390 U.S. 1013. Nor,of course,does Respondent'smanifestationtoMontisofpossiblewillingnesstoreinstate some of the strikers to its employ,but only on ahand-picked selective basis at Respondent'sown choice,alter the character of the strike or interrupt Respondent'sobligation to reinstateall,not merely some, of the unfairlabor practice strikers.Cf.N.L R B.v.D'Armigene, Inc ,353 F.2d 406(C.A. 2).Ifind that the strike of Respondent's employees on andsince July 31,1968,was and has since its inceptioncontinuedtobe,anunfairlaborpracticestrike,occasionedbyRespondent'sunfair labor practice ofdischarging its employees Calvin K.Williams, Robert L.Woodin, Ronnie E. Gipe, and Jess Goodwin from itsemploy on July 30, 1968, in violation of Section 8(a)(1) ofthe Act,because of the participation of said employees inprotectedconcertedactivity.Ifurtherfindthatnotwithstanding the August 1, 1968, unconditional requestfor reinstatement on behalf of unfair labor practicestrikersDarleneHatfield, JamesMcLaughlin,ShannonThompson,and Fran Wyatt,Respondent has on and sinceAugust 1,1968, failed and refused to reinstate saidstrikers to their jobs with Respondent,in further violationof Section 8(a)(1) of the Act.IV. REPRESENTATION CASE ISSUESAs indicated at the outset, certain related issues arisingout of Representation Case 17-RC-5826, involving anelection conducted on October 18, 1968, on behalf of theBoard by its Seventeenth Regional Director (pursuant tohisDecision and Direction of Election dated September27, 1968, on union petition filed on August 22, 1968) havebeen consolidated for hearing with this Complaint case.The referred issues involve challenges to each of the I1ballots cast in that election, six being challenged by theEmployer and five by the Union.'° The six voteschallenged by the Employer (i.e., Ronnie E. Gipe, DarleneHatfield, James McLaughlin, Shannon Thompson, RobertL.Woodin, and Fran Wyatt) were those of discharged orstriking employees. Inasmuch as all six of these wereeither unlawfully discharged (i.e.,Ronnie E. Gipe andRobert L. Woodin) or unfair labor practice strikers (i.e.,DarleneHatfield,JamesMcLaughlin,ShannonThompson, and Fran Wyatt) who were challenged for noreason other than that they had allegedly quit theirThe bargaining unit is described as "All warehousemen-local truckdriversand packers\employed at the Salina,Kansas warehouse ofRichardson Transfer&StorageCo , Inc ,including regular part-timeemployees,but excluding office clerical employees,over-the-road truckdrivers,thedispatcher,thewarehouse foreman,andprofessionalemployees,guards, and supervisors within the meaningof the Act." 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment" when in fact and in law they had not, theywereclearlyeligibletovote,and the Employer'schallengesto their ballotsshould be overruled and theballotswhichthey castshould be opened and counted.Act, Sec. 2(3).Withregard tothe five challenged by theUnion,itisclaimed without being controverted, and astipulation in the record indicates,that three (EddieBrown,ClarenceHenley, and CarlHonomichl) werereplacements for unfairlabor practice strikers;and theirballots were so challenged,without any showing there orhere thattheywereother than replacements for thedischarged or striking employees.Cf.Elam v. N.L.R.B..395F.2d611 (C.A.D.C.);OldKingCole.Inc.v.N.L.R.B..260F.2d530,532 (C.A. 6). As suchreplacementsfor unlawfullydischarged employees or forunfair labor practice strikers,they did notdisplace theunlawfullydischarged employees or the unfair laborpractice strikers in the unit;and the Union's challenges totheir ballots should be sustained,and the ballots whichthey castas such replacementsshould bevoided and notopened or counted.N.L.R.B. v. Lawrence TypographicalUnion No. 570 (Kansas Color Press, Inc.),376 F.2d 643,648 (C.A. 10);C.A.Froedge Delivery and TruckingService,Inc..172NLRB No.8;CoastRadioBroadcastingCorporation d/b/a Radio Station KPOL.166 NLRB No. 72, cf.Times Square Stores Corporation.79NLRB 361, 363, ff. Insofar as the ballots of theremaining two voters challengedby the Union - i.e.,HaroldCrompton and Carl Smith -are concerned,inasmuch as each was a regular former and not areplacement employee,theUnion'schallenges to theirballots shouldbe overruledand their ballots should beopened and counted.Upon the foregoing findingsof fact andthe entirerecord,I state the following:CONCLUSIONS OF LAW1.At all material times,RespondentRichardsonTransfer & Storage Co.,Inc. has been and is an employerengaged in commerce within the meaningof Section 2(2),(6), and(7) of the Act.2.Assertionof jurisdiction in this proceeding is proper.3.By dischargingfrom its employ on July 29, 1968,and againon July 30,1968, and failing and refusing sincethen to reinstate to its employ, its employeesCalvin K.Williams,RobertL.Woodin,Ronnie E.Gipe,and JessGoodwin,because oftheirparticipationinprotectedconcertedactivity,Respondenthasviolatedand iscontinuing to violate Section8(a)(l) of the Act.4a.On July 31,1968,Respondent'semployeescommenced to engage and have uninterruptedly sincecontinued to engage in a concerted work stoppage orstrike.b.Said concertedworkstoppageor strikewas in itsinception due to and caused at least in substantial sndcontrolling part by Respondent'sunfair labor practices,and each of them found herein,consisting of Respondent'sdischarge and failure to reinstate its aforementioned fouremployees because of their participation in protectedconcertedactivity.c.Saidconcertedworkstoppageor strike has beenprolonged and is continuing by reason of the aforesaidunfair labor practices on Respondent's part.d.Said concerted work stoppage or strike was in itsinception, has at all times since its inception continued toIn the complaint case here,however,the Employer takes the positionthat the strikers"engaged in an economic strike."be,and is an unfair labor practice strike constitutingprotectedconcertedactivityundertheAct,andRespondent's employees who engaged therein were andare unfair labor practice strikers.5.On August 1, 1968, all of Respondent'sstrikingemployees made an unconditional,offer to return to theirjobs in Respondent'semploy(which jobs then andthereafter existed),which offer Respondent refused andhas continued to refuse;and Respondent has at all timessince the inception of said unfair labor practice strike onJuly 31,1968, failed and refused to reinstate said strikingemployees-namely,DarleneHatfield,JamesMcLaughlin, Shannon Thompson, and Fran Wyatt.6.By its said actions in(a) discharging and failing andrefusing to reinstate said unlawfully discharged employees,namely Calvin K. Williams, Robert L. Woodin, Ronnie E.Gipe, and Jess Goodwin,and (b)failing and refusing toreinstatesaidunfair labor practice strikers,namelyDarleneHatfield,JamesMcLaughlin,ShannonThompson, and Fran Wyatt, and by each of said actions,Respondent has interfered with,restrained,and coerced,and is continuing to interferewith,restrain,and coerce,employees in the exercise of rights guaranteed in Section7, in violation of Section 8(a)(1), of the Act.7.The aforesaid unfair labor practices and each ofthem affect commerce within the meaning of Section 2(6)and (7)of the Act, and are continuing to have an adverseimpact and effect on commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it be required tocease and desist therefrom and take certain affirmativeaction designed to effecutate the policiesof the Act.A.The Four Unlawfuliv DischargedWarehousemenHavingfoundthatRespondentdischargedfouremployees (i.e., Calvin K.Williams, Robert L. Woodin,Ronnie E.Gipe, and Jess Goodwin)because they engagedin protected, concertedactivity, I shall recommend that itbe required to reinstate them to their previous orequivalent employment without prejudice;dismissing, ifnecessary,any replacement employees.Ishall furtherrecommend that those four unlawfully dischargedemployees be made whole for any loss of earnings sufferedas a result of their unlawful discharges,by payment toeach of a sum of money equal to that which eachrespectivelywould normally have earned as wages fromthe date of said discharge until the respective dates ofRespondent'soffers of reinstatement,less net earnings ifany during that period,togetherwith interest on theresulting amount;backpay and interest to be computed inthe manner prescribed by the Board in F.W.WoolworthCo.,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Alleged Strike-Picket MisconductRespondent urges that warehousemenWilliams andWoodin,and strikersDarleneHatfieldand ShannonThompson should in any event be denied reinstatementbecause of picketing misconduct.While it is recognized ingeneralterms that strikemisconductof sufficientmagnitude may under appropriate circumstances result inforfeitureof the misbehaving employee'srightto RICHARDSON TRANSFER & STORAGE CO.,515reinstatement," "The questionin each caseiswhether,under the circumstances, the alleged misconduct of thestriker is sufficient to justify the refusal to reinstate."W.J.Ruscoe Co. v. N.L.R.B.,406 F.2d 725 (C.A. 6). "..where an employer who has committed unfair laborpracticesdischargesemployees for unprotected acts ofmisconduct, the Board must consider both theseriousnessof the employer's unlawful acts and the seriousness of theemployees'misconductindeterminingwhetherreinstatementwould effectuate the policies of the Act.Those policies inevitably come into conflict when bothlabor and management are at fault. . . . [A]utomaticdenialofreinstatementpreventstheBoardfromprotecting the rights of employees, but may not beessentialto the protection of legitimate interests ofemployers and the public. We conclude that the teachingof the Thayer/N.L.R.B. v. Thayer Co.,213 F.2d 748(C.A. 1), cert. denied 348 U.S. 883] case is sound andmust be followed in order toassure theBoard'scompliance with the statutory command that its remedialorders effectuate the policies of the Act."Local 833,Automobile Workers (Kohler Company) v. N.L.R.B.,300F.2d 699, 702-703 (C.A.D.C.), cert. denied 370 U.S. 911.Inassessingthegravityof alleged strike or picketmisconduct, deference must be accorded to the freedom ofexpression guaranteed by the Constitution and confirmedby the Act, since "Strikers may, of course, attempt topersuade non-strikers to join their protest. . ."Ruscoe,supra.However, "such [persuasive] effortsmust beconfinedwithin reasonable limits if they are to beprotected."Id.;see also,Oneita, supra,390-391. Behaviorof this type is also not to be measured by Troy-weight ormicrometer-like standards, due regard being required tobe given to the hardnosed realities of the conduct ofindustrialrelationsascatalogued by the Board in itsday-to-day administration of the Act in the exercise of itslegislatively assigned responsibilities.Thus, as instructedby controlling authority, the Board tolerates a reasonabledegree of "animal exuberance"" or impulsive conduct byall sides in connection with picketlines,incarrying outthe policies of the Act.As an aside which may be of assistance in themaintenance of evenhanded perspective in this case, itmay be of interest to observe that it is undisputed thatearly in the strike a member of Respondent's office staff,billing clerk-assistantdispatcherMrs. Glendening, seizedand carried off into the warehouse office one of the picketsigns, threatening to call the police if she was interruptedin the accomplishment of this mission. Apparently thepicketing employees took this in their stride, since theymerely replaced the confiscated sign with several othersigns after inquiring and being advised by the police thatthe signs were permissible.Under the circumstances,insistencebyRespondent that the picketers shouldneverthelesshaveconductedthemselvesinstrictaccordance with Marquis of Queensberry standards mightbe regarded as somewhat overdrawn.There is no evidence that at any time Respondentattempted to enforce or invoke any public or privatedisciplineagainstany of the discharged or strikingemployees for picket or strike misconduct, nor that"C.f., e.g.,OneitaKnittingMills. inc..v.N. L. R.B.,375 F 2d 385, 391(C.A. 4):Rubin Bros. Footwear,Inc. v.N L.R.B.,203 F.2d 486, 487(C.A. 5);W.T.Rawlelgh Co.v.N L.R.B.,190 F.2d 832,838, 839 (C.A.7)."MilkWagon DriversUnion v.MeadowmoorDairies. Inc.. 312 U S.287, 293.Respondent made any such contention prior to the trial ofthis case. (Not even in its answer is any such contentionraised.)We shall nevertheless examine the two allegedincidents of "misconduct" which Respondent now insistsbar reinstatement of the employees in question.The first incident centers around a replacementemployee, Gene Alexander, hired by Respondent on orabout the second day of the strike (i.e., August 1). CalledasRespondent's witness, Alexander testified that as heandhisfriendEugeneWarren (another strikerreplacement) came out of the warehouse after work,44 theywere approached around the corner by Williams, Woodin,Shannon Thompson, and possibly Darlene Hatfield, who.asked me, didn't I know I could get in trouble bycrossing the picket line and I said I didn't see no picketline and I thought if they had been picketing they wouldbe in front of the place, across the street, I guess, theywere being picketed across the street and someone saidout of the crowd, I don't know which one, but they saidthey could do anything to me that they wanted to. .. .They could do anything to me that they wanted andwouldn't be anything done because I crossed the picketline."On direct examination Alexander confined himself tothe foregoing and also swore that he did not know whosaid this.On cross-examination, however, he added thatwhen the pickets spoke to him "they were using profanityand cursing and gesturing."Alexander'snotionof"profanity and cursing"- as observed by me he was anathleticyoungman not manifesting any shrinking ordiffidentmanner - may be gleaned from the followingaccountwhich he supplied on cross-examination: "I[Alexander] walked across the street and they come up tome and asked me did I know I could get in trouble forcrossing the picket line, and I told him I didn't cross thepicket line. They asked me, didn't I see they had a picketon Richardson Transfer Company, and I told him no, thatthey were across the street and I didn't pay any attentionto them. I said, 'If they picket Richardson TransferCompany, they would be in front of it.' I didn't knowwhat was going on. And a lady, some lady said that weare striking for higher wages, and she said that long asthey can get God damn people like me and EugeneWarren working for them, their chances are lessened aslong as they can get people working for them underwage." Alexander nevertheless returned to work the nextday, when, still according to his testimony, he again sawthe striking employees "standing out front that day, butthey didn't say anything to me .1141 Conceding that none ofthe strikers "directly" said he or they would do him any"physical harm," Alexander also swore that he was "moreor less sympathetic with the strikers." He quit the job atthe end of his second day, after his friend Warren hadquit at 1 p.m.According to discharged warehousemanWilliams, onthe second day of the strike (Thursday, August 1) heobserved a car containing three men (one of whom wasAlexander) readying to park near the warehouse. Thedriver, seeing the picket signs, asked: " 'Is this a strike or"Alexander testified that they had been driven to work by a third man,who did not go in to work.On cross-examination,however,Alexander swore that he did not seethe pickets"because we went in the back door."He then added that hesaw them"after I was in the building."Observing Alexander closely, Icould not avoid the impression that his narrative was not limited toaccurate recall but tended toward embellishment.Thisimpression wasfortified when I heard the countervailing testimony 516DECISIONSOF NATIONALLABOR RELATIONS BOARDa picket line?' And we said, 'Yes, sir, we had a problemand we are going to get it settled, but we can't getanything if the people break our strike'line.' And he said,'Well, that is fine. . . . I have been involved in labordisputes. I won't cross your line. You guys are workingfor something. If it is worthwhile, I hope you get it.' Inthe meantime,the other two got out of the car. Alexanderhad gone into the door and the other one, Mr. Warren, Ibelieve his name was, was approaching the door, and thethird gentleman,Mr. Smith, hollered at them. He spoketo them for a moment. Mr. Smith went and got back inhis car.Mr. Warren came back, Mr. Warren caught Mr.Alexander, spoke to him, the two of them came and gotback in the car and the car drove off, and I didn't seethem again until later on that day." According toWilliams, he had no knowledge that Alexander or Warrenworked or may have worked at the warehouse that day -since he did not see them enter the building - until hesaw them come out after work and walk rapidly away.Williams,Woodin, Gipe, Thompson, McLaughlin, andHatfield then followed them around the corner, where: "I[Williams] said I was going to speak for the group. And Ispoke with the two men and told them that there wassomething going on here, we were trying to better theconditions and the situation and, again, I told them wewouldn't get anything if people broke our strike line, andwithout cooperation the place would stay in the rut it wasin.And they . . . said, 'I can see that.' . . . Mr. Alexandermade the comment they were new in town and we needthe jobs, too, but we are trying to better the situation.'And we, again reiterated the fact that we couldn't getanywhere if people continued to cross our picket line. Weneeded their cooperation. And the last thing that was saidwas by me, because I had been warned previously by Mr.Montis and by the police whatever I do don't threatenanyone or say anything that would be taken as a threat.66And the last thing I said to the two of them was, 'I don'tmean to say anything to you that you would take as athreat to harm you. We mean you no harm. We are tryingto solicit your cooperation we need. If you continue, thiswill break what we are working for.'.They said allright, and we walked off and they walked off." Williamsadamantly denied that he or anybody in his group madeany threat or employed any expression such as that "wecan do anything we want to you." as testified byAlexander.Williams conceded that although his "bestrecollection"was that he used no "profanity" on theoccasion,it ispossible he might at most have uttered "Ahell or a damn, maybe."Neither of Alexander's companions Warren or Smithtestified, nor was their failure to do so explained.As already indicated, I was less than favorblyimpressed with Alexander's testimony. On the other hand,Iwas extremely well impressed withWilliams- acleancut,personable student at Kansas State TeachersCollege- who testified with openness, candor, sincerity,and convincingness. Accordingly, I have no hesitancy inpreferringandcreditingWilliams'accountof thedescribed episode."Explaining this,Williams testified that in conjunction with policeadvice to the striking employees,followingMrs.Glendening's confiscationof one of their signs,that display of their signs was not unlawful"OfficerBrown,a gentleman on the force that a lot of us know,and he told uswhat we could do and couldn'tdo. Don'tblock traffic, don't get on thestreet,keep your sign so the cars can be marked and don't threatenanyone,or say anything that could be considered as a threat.And I took itto heart."CreditingWilliams' account, I find that the describedincident constituted no more than an attempt on the partof himself and those with him to persuade Alexander tohonor their picket line, and involved no misconduct."The other alleged incident of "misconduct" whichRespondent now contends precludes reinstatement ofWilliams was testified to by Mrs. Virginia Hill, who actedas the stenographer at one of the conferences betweenMrs. Larsen and her associates and Montis, which hasbeen recounted in another connection. According to Mrs.Hill,on Thursday or Friday (August 1 or 2) she sawAlexander (the replacement employee who testifiedconcerning the other incident of alleged "misconduct")helping to load a truck at the back dock of the warehousewhen she observed"someyoung man, who was blondhaired and round faced, came up from the north end ofthe dock and . . . told him [Alexander] if he didn't leavehe'd make him." Mrs. Hill then successively testified that"I think," "Iam sure," and finally, "I am positive it wasCalvinWilliams.' 149A difficulty withMrs.Hill's testimony is that, asobserved by me, Williams does have blond hair and sworethat he never did. According to Mrs. Hill, Williams' hair"was bleached a lighter color. . . It was very blond."Williams denied he had ever bleached his hair or that ithas ever been any color other than the brown which it isnow. He also denied involvement in the incident describedbyMrs. Hill. On cross-examination,Mrs. Hill testifiedthat it was not Alexander whom she hadseenon the dockon the occasion in question, but Alexander's "friend[presumablyWarren]. . . . [I] got the names mixed up,"conceding she "get[s]names confused quite often." Mrs.Hill (likeMrs. Larsen) referred to the four warehousemenas having "quit" because "they're no longer down there."Mrs. Hill further explained that she had volunteered towork at the warehouse during the strike, she being notonly a stockholder of Respondent but the sister of Mrs.Larsen.The other alleged participant in the episode describedby Mrs. Hill - Alexander's "friend," presumably Warrenwas not produced to testify nor was any explanationoffered for the failure to do so. Under all of thecircumstances and weighing testimonial demeanor, I findthat it has not been established by substantial credibleevidence thatWilliams or any other of the dischargedemployees or strikers with which the instant proceeding isconcerned was involved in the alleged incident describedby Mrs. Hill.I,accordingly, find thatRespondent has failed toestablish by substantial credible evidence that any of thedischarged employees or strikers herein at any timemisconducted himself or herself, or was at any timeinvolved in any misconduct such as to forfeit his or herright to reinstatement or any other remedy recommendedherein.Cf.MilkWagon Drivers Union v. Meadowmoor"It will in any event have been noted that the incident even as describedbyAlexander involved no violence whatsoever (such as the assaults,maulingor pushing, object-hurling,car-rocking, or blocking of ingress andegress,typicallyencountered in caseswherereinstatementisdenied). Cf,e.g.N L R B v. Plastic Applicators.Inc, 369 F.2d 495, 496-498 (C A.5);Trumbull Asphalt Co. of Delaware,327 F.2d 841, 844-845 (C A. 8). Itwas plainly not "so violent or of such serious character as to render theemployee unfitfor furtherservice."N L R B. v. Illinois Tool Works,153F.2d 811, 816 (C.A 7)."On cross-examination, Mrs. Hill added that the young man "with thebleached hair" did nothing other than make the described remark andleave at once - "He jumped up on the dock . . and he immediately gotback off [and] .. left " RICHARDSON TRANSFER & STORAGE CO.,517Dairies,Inc.,312 U.S. 287, 293, 295;N.L.R.B.v.DeenaArtware, Inc.,198 F.2d 645, 652 (C.A. 6), cert.denied345 U.S. 906;N.L.R.B., v. Kelco Corporation,178 F.2d578, 580, 582 (C.A. 4);Reed & Prince Mfg. Co.,118 F.2d874, 887-888 (C.A. 1), cert denied 313 U.S. 595;ButcherBov Refrigerator Door Company,127 NLRB 1360, 1371,enfd.290F. 2d22(C.A.7);ReevesBrothers,Incorporated,116 NLRB 422, 435;EfcoManufacturing,Inc.,108NLRB 245, 249-250, 261, enfd. 227 F.2d 675(C.A. 1);VermontAmerican FurnitureCompany, 82NLRB 408, enfd. 182 F.2d 842 (C.A. 2).B.The Unfair Labor Practice StrikersThestrikeofRespondent'semployeeswhichcommenced on and has continued since July 31, 1968, wasand is an unfair labor practice strike occasioned by and inprotest against Respondent's unfair labor practices. It iselementary that unfair labor practice strikers may not bedischarged for such a strike and that they are entitled tononprejudicialreinstatementupon proper application.Mastro Plastics Corp. v. N.L.R.B.,350 U.S. 270, 278;Serv-Air, Inc. v, N.L.R.B.,395 F.2d 557, 561-562 (C.A.10),cert. denied 393 U.S. 840;N.L.R.B. v. Park EdgeSheridanMeats, Inc.,323 F.2d 957, 958-959 (C.A.2);N.L.R.B.v.Sunrise Lumber & Trim Corp., 241F.2d620, 625 (C.A. 2), cert. denied 355 U.S. 818;N.L.R.B. v.Wooster Division of Borg-Warner Corp.,236 F.2d 898,905-906, 907 (C.A. 6), affd. in part and reversed in parton other grounds 356 U.S. 342; cf.N.L.R.B. v. FleetwoodTrailer Co., Inc.,389 U.S. 375.Unfair labor practice strikers may not be permanentlyreplacedwhile unfair labor practices, as here, continueunremedied.Mastro Plastics Corp., supra; N.L.R.B. v.D'Armigene, Inc.353 F.2d 406 (C.A. 2). Notwithstandingan unconditional offer made on behalf of the unfair laborpractice strikers on August 1, 1968, to return to work '41Respondent has failed and refused to reinstate the strikers. soIshallaccordingly recommend that Respondent berequired to offer each of the unfair labor practice strikers9i- namely, Darlene Hatfield, James McLaughlin,Shannon Thompson, and Fran Wyatt - immediate andfull reinstatement to his or her former or substantiallyequivalent position, without prejudice to seniority or otherrightsandprivileges,ifnecessarybydischargingreplacement employees. In addition, Respondent should berequired to make those employees whole for any loss ofearningswhich they may have suffered by reason ofRespondent's refusal to reinstate them pursuant to theirunconditional application of August 1, 1968, by paymentto them of a sum of money equal to that which theemployees normally would have earned as wages duringthe periodbeginning5 days after the date (i.e., August 1,1968) on which such employees applied for reemploymentor reinstatement-namely, beginning on August 6, 1968- and terminating on the date of Respondent's offer ofemployment. The amounts payable and interest thereonshouldbe computed in accordance with the formulasstated in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 617.If,after dismissal of replacement employees, there areinsufficient positionsremainingfor employees covered bythe reinstatementorder, those for whom no employment isimmediately available should be placed on a preferentialhiring list, with priority determined among them by suchnondiscriminatory system as heretofore applied in theconductofRespondent'sbusinessoranyothernondiscriminatory practice, and thereafter, in accordancewith such list, they should be offered reinstatement aspositions become available and before other persons arehired for such work." Respondent should further berequired to indemnify such employees for any loss whichmay result to the employees from Respondent's failure toestablish and properly hire them from such a preferentialhiring list, if it is necessary that such list be established.The Recommended Order will also include a provisionthat if any of said employees should currently be servingin the Armed Forces of the United States, Respondentshallbe required to notify him of his right to fullreinstatementupon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act,as amended.Respondent should also be required to make availableall necessary records for computation of backpay due, orotherwise necessary to carry out the terms of the Order.Appropriate corrections should also be made in records toreflect the fact that none of the employees in question quithis or her job as claimed by Respondent.The unfair labor practices committed by Respondent,namely the out-of-hand discharge of four employees formerely attempting to speak to their employer so as to beable to try to exercise basic rights guaranteed to them bythe Act, followed up by Respondent's continuingrefusalto reinstatethem or other employees striking for thatreason,betoken an obtuse indifference to longstandingbasic requirementsof the law of the land and are of acharacterunderminingtherootsof employee rightssafeguarded by the Act. I shall accordingly recommendthatRespondent be required to cease and desist frominfringing in any mannerupon employee rightsguaranteedin Section7 of the Act.I shall further recommend that Respondent be requiredto post an appropriate notice.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, it isrecommended that Respondent Richardson Transfer &StorageCo., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from.(a)Discharging or refusing or failing to reinstate withfull backpay, or interfering with, restraining, or coercinginany other manner, or threatening so to do, anyemployee by reason of his or her exercise or attemptedexerciseof the rightto engageinprotected concerted"Contraryto Respondent's contention, it matters not that this offer wastransmitted to Respondent by the employees through Warehouse ForemanMontis,a supervisor or former supervisor of Respondent The employeeswere free to choose their message transmission conduit to their employer."As alreadyindicated,Respondent'smanifestationofpossiblewillingness to reinstate only such of the striking employees as Respondentmight itself hand-pick,was unavailing to extinguish,toll,or alter itsobligation to reinstateall.Cf.N L R.B. v. D'Armigene, Inc ,353 F.2d 406(C.A. 2)"As established and concededby Mrs. Larsen,allwarehouseemployeesexcept CarlSmith andHarold Cromptonwent out onstrike on July 31,1968. Although WarehouseForeman GeorgeMontis joinedthe employeesin their strike,no complaint is made norremedy sought forhim in thisproceeding,cf.N.L.R.B. v. I. D Lowe. d/b/a Thermo-Rite MfgCo. 406F.2d 1033, (C.A. 6)."Cf.ButlerKnittingMills. Inc..127 NLRB 68 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivityunder the National Labor Relations Act asamended; including, but not limited to, the right tocommunicate, confer, grieve, and deal concertedly withRespondent concerning wages, hours, and other terms andconditions of employment.(b)Failing or refusing to reinstate, with appropriatebackpay and without prejudice, any employee strikingbecause of any unfair labor practice by Respondent, upontheunconditional application of such employee to bereinstated to his or her job.(c) In any othermanner interferingwith,restraining, orcoercing any employee in the exercise of his right toself-organization;toform,join,orassistany labororganization;tobargaincollectivelythroughrepresentativesofhisown choosing;toengage inconcertedactivitiesforthepurposeofcollectivebargainingor other mutual aid or protection; or to refrainfrom any and all such activities.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:(a)Offer to Calvin K. Williams, Robert L. Woodin,RonnieE.Gipe,and Jess Goodwin immediate, fullreinstatement to their former positions as warehousemen,or substantially equivalent positions, without prejudice toexisting wage rates, seniority and other rights, privileges,benefits and emoluments, and make each of them wholeforany loss of pay (including overtime, holiday andvacation pay, and insurance benefits if any), together withinterest, in the manner set forth in "The Remedy" sectionofthisDecision;discharging,ifnecessary,anyreplacements or other employees hired in their stead.(b)Offer immediate, full reinstatement to their formeror substantially equivalent positions, without prejudice toexisting wage rates,seniority,and other rights,privileges,benefits and emoluments,to all employees who went onstrike on July 31, 1968 - that is to say, Darlene Hatfield,James McLaughlin, Shannon Thompson, and Fran Wyatt- and make each of them whole for any loss of earnings,together with interest, resulting from Respondent's failureand refusal to reinstate them on and since August 6, 1968,asmore fully set forth in "The Remedy" section of thisDecision; discharging, if necessary, any replacements orother employees hired in their stead.(c)Expunge or correct any personnel or other record,entry or report indicating that any of the foregoing namedpersons quit the employ of Respondent at any time on orsince July 29, 1968.(d)Place all striking employees of Respondent forwhom no employment is available upon a preferentialhiring list, with priority in accordance with such system ofseniority or other nondiscriminatory practice heretoforeapplied by Respondent in the conduct of its business; andthereafteroffer such employees reinstatement as suchemploymentbecomesavailableandbeforeotheremployees are hired for such work. In the eventRespondent fails to do so, Respondent shall reimburseeach employee for losses sustained by reason of suchfailure.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to ascertain and analyze the amount ofbackpay, benefits and emoluments due under the terms ofthisOrder, or otherwise necessary to carry out the termsof this Order.(f)Notifyeachofsaidemployeesentitledtoreinstatement who may currently be serving in the ArmedForces of the United States of his or her right to fullreinstatement upon application after discharge from theArmed Forces in accordance with the Selective ServiceAct and the Universal Military Training and Service Act,as amended.(g) Post in its warehouse premises in Salina, Kansas,copiesof the attached notice marked "Appendix."13Copies of saidnotice,on forms provided by theRegionalDirector for Region 17, shall, after being duly signed byRespondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(h)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.60In the Representation election conducted on behalf oftheNationalLabor Relations Board by the RegionalDirector for Region 17 in Case 17-RC-5825 on October18, 1968, in Salina,Kansas:(a) The challenges and each of them interposed by theEmployer therein, Richardson Transfer & Storage Co.,Inc., to the votes and ballots cast by Ronnie E. Gipe,DarleneHatfield,JamesMcLaughlin,ShannonThompson, Robert L.Woodin, and Fran Wyatt, arehereby overruled; and said ballots and each of them shallforthwithbeopened and counted by said RegionalDirector.(b) The challenges and each of them interposed by thepetitioningUnion therein, Truck Drivers and HelpersLocalUnion696,affiliatedwiththeInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen,and Helpers of America, to the votes and ballots cast byEddie Brown, Clarence Henley, and Carl Honomichl, arehereby sustained, and said ballots and each of them, beingvoid and of no effect, shall not be opened or counted; andthe challenges and each of them interposed by saidpetitioning Union to the votes and ballots cast by HaroldCrompton and Carl Smith, are hereby overruled, and saidballots and each of them shall forthwith be opened andcounted by said Regional Director.(c)Upon the opening and counting of said ballots inaccordance herewith and pursuant to applicable BoardRules,Regulations and practices, the results of saidelection shall thereupon be duly certified."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the Notice.In the furtherevent that the Board's Order is enforced by decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps have beentaken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelationsBoard, an RICHARDSON TRANSFER & STORAGE CO.,Agency of the United States Government, and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:After a trial at which all sides had the chance to giveevidence, it has been decided that we, Richardson Transfer& Storage Co., Inc., violated the National LaborRelationsAct, and we have been ordered to post thisnotice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form,join, or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protectionIf you wish, not to do any of these things.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT discharge, or fail or refuse to reinstatewith full backpay, or interfere with, restrain or coerceinany other manner, or threaten so to do, anyemployee because he or she does or tries to do anythinghe or she has the right to do under the National LaborRelations Act, as amended, such as, communicating ortrying to communicate or meet with us in order togrieve and deal concertedly with us about wages, hours,or any other term or condition of employment.WE WILL NOT fail or refuse to promptly reinstate tohis or her job any employee who goes on strike becauseof any unfair labor practice committed by us, and whoapplies to us for such reinstatement.WE WILL NOT in any other manner interfere with,restrain, or coerce any employee in the exercise of hisor her right to self-organization; to form, join, or assistany labor organization; to bargain collectively throughrepresentatives of his or her own choosing; to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection; or torefrain from any and all such activities.WE WILL offer immediate, full reinstatement toCalvinK.Williams,Robert L.Woodin, Ronnie E.Gipe,and Jess Goodwin, to their former jobs aswarehousemen (or substantially equivalent positions),and grant each of them full seniority and all otherrights and privileges lost or missed since we dischargedthem on July 29 and 30, 1968. WE WILL pay each ofthem, with interest, for all wages and other moneys,benefits,andadvantages lostbecauseofthosedischarges.WE WILL also have their personnel andother records corrected to show that they did not quittheir jobs with us. If necessary, we will discharge anyand all employees hired to replace them.519WE WILL offer immediate, full reinstatement toDarleneHatfield,JamesMcLaughlin,ShannonThompson, and Fran Wyatt, to their former (orsubstantially equivalent) positions, and grant each ofthem full seniority and all other rights and privilegeslost or missed since we failed and refused to reinstatethem when they applied for reinstatement on August 1,1968,after they went on strike on July 31, 1968,because of our discharge of Williams, Woodin, Gipe,and Goodwin on July 30, 1968. WE WILL pay each ofthem, with interest, for all wages and other moneys,benefits, and advantages lost since August 6, 1968 (thatis,5 days after their request for reinstatement) becauseof our failure and refusal to reinstate them. WE WILLalso have their personnel and other records corrected toshow that they did not quit their jobs with us. Ifnecessary,we will discharge any and all employeeshired to replace them. In the event that, after thedischarge of all replacements, there are insufficient jobsopen for the purpose of reinstatements, we will set upandhireunreinstatedstrikingemployees from apreferential hiring list on a nondiscriminatory senioritybasis;and if we fail to do so, we will reimburse thoseemployees in full, with interest, for any such failure onour part.WE WILL notify each employee entitled toreinstatementwho may currently be serving in theArmed Forces of the United States of his or her rightto full reinstatement upon application after dischargefrom the Armed Forces in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended.WE WILL deal and cooperate with your authorizedrepresentatives in every way that the law requires, sothat you may meet and deal concertedly with us if thisiswhat you desire; without any interference, restraint,or coercion from us or from any of our owners,officials, supervisors, or agents, in any way, shape, orform.DatedByRICHARDSON TRANSFER &STORAGECO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,610 FederalBuilding,601East 12th Street,KansasCity,Missouri64106,Telephone 816-374-5181.